 302DECISIONS OFNATIONALLABOR RELATIONS BOARDRead's, Inc.and Retail Store Employees Union, Local692, AFL-CIO, affiliated with Retail Clerks Inter-national Association,AFL-CIO. Cases 5-CA-5776,5-CA-5830, and 5-CA-5873-3August 7, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn March 28, 1973, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the Respondent andthe General Counsel filed exceptions and supportingbriefs, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Read's, Inc., Baltimore,Maryland, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.1These findings are based,in part,upon credibility determinations of theAdministrativeLaw Judgetowhich the Respondent has excepted Aftercareful review of the record,we conclude that these credibility findings arenot contrary to the clear preponderance of all relevant evidence.According-ly,we find no basis for disturbing these findingsStandardDry WallProducts,Inc, 91 NLRB544, enfd188 F 2d362 (C A 3, 1951)DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge: Thecharge in Case 5-CA-5776 was filed on September 25,1972.1 A complaint was issued on November 10. The chargein Case 5-CA-5830 was filed on October 30. The two caseswere consolidated for hearing and a consolidated complaintwas issued on December 1. The charge in Case 5-CA-5873-3 was filed on November 30 and amended on Decent-1Dates are 1972 unless otherwise specifiedber 14. A complaint was issued on January 9, 1973. All threecaseswere consolidated for hearing the same day. The hear-ing was held on January 22, 23, 24, 25, 29, and 30, 1973, inBaltimore,Maryland.The complaints allege as violations of Section 8(a)(3) and(1) of the National Labor Relations Act, as amended, dis-crimination against three employees as well as various inde-pendent violations of Section 8(a)(1). At the conclusion ofthe General Counsel's case in chief, I granted Respondent'smotion to dismiss the allegation that Respondent had discri-minated against Dianne Lee Roycroft on or about Novem-ber 29 by reducing her overall hours of work and schedulingher for more weekend work on the ground that the GeneralCounsel had failed to make outa prima faciecase as tomotive. For the reasons set forth below, I find Respondentdid not violate the Act when it discharged Virginia Schec-kells on September 19, did when it discharged Karol Florioon November 3, did not violate Section 8(a)(1) in some ofthe ways alleged, and did in others.Upon the entire record, including my observations of thedemeanor of the witnesses, and after due consideration ofbriefs, I make the following:FINDINGS OF FACTIJURISDICTIONRespondent, aMaryland corporation, operates drugstores in that State. During the year preceding issuance ofthe complaints, it grossed more than $500,000 and pur-chased products valued at more than $50,000 which wereshipped directly to it by suppliers located outside the Stateof Maryland.IITHE UNFAIR LABOR PRACTICESA. BackgroundThe Charging Party began a campaign to organizeRespondent's drug stores in July. It filed a petition in Case5-RC-8233 on August 25. Hearing was held on September28 and October 6 and 12. The Regional Director issued hisDecision and Direction of Election on November 14. Theunit comprised all full-time and regular part-time employ-ees, approximately 1,400 in number, in all of Respondent'sstores in the State of Maryland. These numbered approxi-mately 80 drug stores and 1 restaurant. The election wastentatively scheduled for December 15. It was not held,being blocked by this proceeding.The Charging Party campaigned by sendingorganizersinto Respondent's storesto solicit employees. This led to aseries of incidents which are euphemistically referred to inthe record as "hassles" in which Respondent sought to curbthe organizers' activities. In October Respondent had threeorganizersarrested when they refused to leave store 31,located inMondawmin Shopping Center inBaltimore.They were convicted of trespassing. Their convictions wereon appeal at the time of the hearing in this proceeding.Respondent's attorneys conducted two meetings for storemanagers, assistant managers, and other officials at whichinstructions were issued on Respondent's legal rights and205 NLRB No. 57 READ'S, INC.how supervisors should conduct themselves in the face ofthe Charging Party's campaign. One of the instructions wasthat the manager and assistant manager in each store shouldkeep a diary in which to record any incidents, including thenames of any employees who were witnesses of what oc-curred during the hassle. The record does not reveal what,ifanything, was actually written in any of these diaries.There is no indication in the record that any employee eversaw what was written in any of these books. One employeewas told by an assistant manager that the purpose of thebook was "to record everything, any incidentthat goes onin the store pertaining to union representatives; like, whotalks to them or exactly just what happened, from the timethey came in to the time they left." (I do not credit the denialof Dode Allan Hoskins, the assistant manager, that thisconversation took place.)The Charging Party has filed numerous unfair labor prac-tice charges against Respondent since the campaign began.Respondent had filed none against the Charging Party as ofthe close of the hearing herein. It filed an 8(b)(1)(A) chargeon March 9, 1973. From September 9 until the hearingopened the Charging Party filed 12 charges. All except thethree involved in this proceeding were withdrawn by theCharging Party after investigation by the Regional Office.A charge filed on the first day of the hearing was dismissedby the Regional Director on February 26, 1973. The Charg-ing Party also filed charges on February 26, 1973, andMarch 2, 1973.B. The Dischargeof Virginia Sheckells1.FactsVirginia Sheckells was hired by Respondent in November1970 as a greeting card detailer. Detailers are supervised bybuyers. They go from store to store in order to assure thatthe particular product line for which they have been givenresponsibility is being properly stocked and merchandised.By April 1972 Ms. Sheckells had become dissatisfied withher job, principally because of a running dispute with an-other detailer about the work. As a result, Joel Fried, thegreeting card buyer, suggested to Ms. Sheckells that shetransfer to another product and to Eileen Spittel, the cos-metics buyer, that she take on Ms. Sheckells as a detailer.Fried told Ms. Spittel that Ms. Sheckells had been havinga problem with lateness and absenteeism. When Ms. Spittelinterviewed Ms. Sheckells about the transfer, she told Ms.Sheckells that she would expect her to be at the stores whereshe was supposed to be when she was supposed to be there.She also told Ms. Sheckells that she would expect her todress properly for her job. (Ms. Sheckells, an attractive,full-figured young woman, prefers not to wear a brassiere.)Ms. Sheckells agreed to the conditions. As a result, in April,Ms. Sheckells transferred from the supervision of Fried tothe supervision of Ms. Spittel and became detailer of Goodyproducts,a lineof hair ornaments and accessories.From April until September Ms. Sheckells was a less thanperfect employee. She frequently failed to turn in the reportof each store visit, which Respondent requires of its detail-ers and for which it provides a form, on the ground that thereports served no useful purpose. She frequently arrived at303the first store on her day's itinerary later than9 a.m., thetimeshe was supposed to be there. (In July, shewas late inarriving on the first day at the place where Respondent washolding its 2-day Christmas merchandise show for storemanagers.It isespecially important that detailersbe on timeat this annual event in order to set up the display of theirproduct line in conjunction with the manufacturer'ssalesman.)On several occasions Ms. Spittel could not locateher at the store where she was supposed to be. Ms. Spittelspoke to her about these various shortcomings on severaloccasions.In July, apparently just before the Christmasshow, the Goody salesman made an indecent proposal toMs. Sheckells.Ms. Sheckells reported the incident toRespondent's top management. As a result, Goody's na-tionalsalesmanager came to Baltimore for aconferencewith Donald Cardelle, Respondent's director of merchan-dising,Ms. Sheckells, and Ms. Spittel,as a resultof whichthe offending salesman was taken off Respondent's ac-count. On this occasion, Ms. Spittel reprimanded Ms. Shec-kells for not wearing a brassiere while working. On each ofthe occasions when Ms. Spittel spoke to Ms. Sheckells abouther shortcomings as an employee, Ms. Sheckellspromisedto do better. Her attitude and performanceremained essen-tially unchanged.Ms. Sheckells signed an authorization card for the Charg-ing Party in August and obtained cards from approximately30 other employees. On one occasion she went to lunch withan organizer,leaving from and returning to one ofRespondent's storeswith him. On their return,a guard inthe store asked the organizer to leave thestore, consonantwith Respondent's no-solicitation rule (see thesection enti-tled "Respondent's No-Solicitation Rule" below).Duringthe last week in August Ms. Sheckells held ameeting at herhome which was attended by employees and unionorganiz-ers.A day or two before this meeting Donald Crossney,manager of store 53, the store at which Ms. Sheckells cus-tomarily picked up her paycheck, asked herin passing howthe Union was coming along. Ms. Sheckells replied, "Fine,but I'll let you know in a couple of days after I have ameeting." (Crossney denied this conversation, apparentlyrelying on the fact that he was on vacation from August 17through 24. However, since Ms. Sheckells placed the meet-ing in the week prior to her vacation, which began on Sep-tember 8, and not specifically on August 18, the"on-or-about" date alleged in the complaints, it isobviousthat the conversation could have taken place as testified byMs. Sheckells.While I have credited Ms. Sheckells overCrossney to find that this conversation did take place, Ihave not discredited Crossney generally. I have relied on histestimony for my findings below as to what Ms. Sheckellssaid to him on the day of her discharge.)Respondent's vacation policy calls for 1 week after 1 yearof employment, 2 weeks after 2 years. Hired in November1970,Ms. Sheckells became eligible for a 1-week vacationin November 1971. She took it in December 1971. In No-vember 1972, if she had remained in Respondent's employthat long, she would have become eligible for a 2-weekvacation. She elected to go on vacation in September.Ms. Sheckells arranged to take off the week beginningMonday, September 11. However, she changedher plans soas to beginher vacation on Friday, September 8. In both 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstances, she reported to Pat McLaughlin, Ms. Spittel'ssecretary, andMs.McLaughlin gave her approval. Ms.Sheckells had also told Ms. McLaughlin at the time shearranged for the week of September I I that she might alsotake off Monday, September 18. In the event, Ms. Sheckellsdid exactly that. As a result, she was away from work for7 consecutive workdays, from Friday, September 8, throughMonday, September 18.Ms. Spittel tried to contact Ms. Sheckells around 4 p.m.on Thursday, September 7. Ms. Spittel was under the im-pression that Ms. Sheckells' vacation was not scheduled tobegin until the following Monday, the period Ms. Spittelhad authorized. When Ms. Spittel learned that Ms. Shec-kells had already left work to begin her vacation, Ms. Spittelasked Ms. McLaughlin how come. Ms. McLaughlin saidthat she had told Ms. Sheckells she could begin her vacationon Friday without first clearing the change with Ms. Spittelbecause she thought Ms. Spittel would not mind.Ms. Spittel calculated that Ms. Sheckells, having begun a1-week vacation on Friday, September 8, would return towork on Friday, September 15. When Ms. Sheckells failedto appear that day, Ms. Spittel went to Cardelle and recom-mended that Ms. Sheckells be discharged. Cardelle instruct-ed Ms. Spittel to have Ms. Sheckells report to him first thingMonday morning. When Ms. Sheckells failed to appear onMonday, the meeting was rescheduled for Tuesday, Sep-tember 19.On her return from her vacation, Ms. Sheckells receivedword to report to Ms. Spittel first thing Tuesday morning.She went to Respondent's main office as instructed. Car-delle and Ms. Spittel were unable to see her immediatelybecause they were tied up in a buyers' meeting. While shewas waiting, Ms. Sheckells received a message from herhusband that he needed some tools which were in the trunkofMs. Sheckells' car. Consequently, Ms. Sheckells left totake the tools to her husband. When the buyers' meetingended in mid-morning and Cardelle was ready to see her,Ms. Sheckells was not in the office. She returned aroundlunchtime. She went to lunch with Ms. Spittel in the officecafeteria. They did not discuss the fact that Ms. Sheckellswas about to be discharged. Immediately after lunch Ms.Sheckells reported to Cardelle in his office. Cardelle dis-charged her.Late that afternoon Ms. Sheckells stopped by store 53. Asshe was leaving, she told Crossney that she would not becoming in any more because she had been fired. Crossneyasked why. Ms. Sheckells said, "Well, I think that theycouldn't find me half the time, but I think it was more myunion connection."Crossney said, "Union connection?"Ms. Sheckells said, "Yes, I was having meetings at myhouse and soliciting in the stores. But I don't care."Crossney said, "What are you going to do now?"Ms. Sheckells said, "I am going to get pregnant and stayhome and raise a family."2.Analysis and conclusionsWhether Ms. Sheckells' discharge violated the Act turnson what Cardelle said to Ms. Sheckells when he dischargedher.According to Ms. Sheckells, the interview went likethis:Well, I went in and I sat down and he came in andIwas so nervous because I had to talk to him and hewas talking about something. I really didn't hear whathe was saying, but he ended up saying that because ofthe new company policy, because of my union activi-ties and my tardiness and absenteeism, that I was ter-nunated and he gave me a check for 15 hours. I was,like, really shocked and I said "I can't believe that youare firing me." I just couldn't believe, so I jumped upand thanked him and left.According to Cardelle, it went like this:Igreeted her and said, "hello, Mrs. Schekells", andasked her to have a seat, which she did. I sat at my deskand I said to her, "Things have not worked out well,and we are going to have to terminate you." At thatpoint I was cut off, and Mrs. Scheckells rubbed herhands and said, "Hey, that's great" with a big smile onher face.*She said, "Hey, that's great. When is this effective?"Isaid, "Immediately. As a matter of fact I have acheck," and I reached into my pocket, "paying youthrough today " Then I handed her the check.She said, "Is that all? Is there anything else?" AndI said, "No, not unless you would like an explanation,or you have any questions." With that, Mrs. Scheckellsgot up, said "Thank you very much", and left my of-f ice.Icredit Cardelle over Ms. Sheckells as to this crucialconversation. In doing so I rely principally on Ms. Shec-kells' conversation with Crossney later that afternoon. Ms.Sheckells was first asked about this conversation on cross-examination during presentation of the General Counsel'scase in chief. She was only asked about the pregnancy partof the exchange, which she readily admitted. Crossney testi-fied as a witness for Respondent during presentation of itscase in chief. He testified as I have found at the end of the"Facts" section above. Ms. Sheckells subsequently returnedto the stand as a rebuttal witness for the General Counsel.She was not asked any questions at that time about thisconversation. If, in fact, Cardelle had told her she was beingdischarged for union activities, she would not have toldCrossney "I think it was more my union connection." Thefact that the General Counsel did not attempt to disputeCrossney's testimony that those were the words she spokeeven though she was recalled to the stand for purposes ofrebuttal convinces me that she was uncertain about why shehad been discharged when she spoke to Crossney. Her attri-buting the specific words "because of my union activities"to Cardelle is simply another example of the postdischargerationalization which caused her to tell Crossney "I think itwas more my union connection."The basic issue with respect to the discharge of Ms. Shec-kells is not whether Respondent, in the persons of Ms. Spit-tel and Cardelle, had knowledge of Ms. Sheckells' unionactivities (although I credit their denials that they had suchknowledge), for the knowledge of Crossney, gained from his READ'S, INC.conversation with Ms. Sheckells in late August,can be at-tributed to Respondent and would be technically sufficientto support a finding of violation if all other elements werepresent.The basic issue is, rather,motive.Since there is noevidence of any officials other than Ms. Spittel and Cardelleparticipating in the decision to discharge Ms. Sheckells, itturns on whether the General Counsel has proved that theywere discriminatorily motivated.If I had credited Ms. Shec-kells over Cardelle as to what he said when he dischargedher, that would be the end of the matter,for "because of myunion activities"is an admission of a discriminatory motive.Once Cardelle is credited over Ms. Sheckells,the questionarises of whether Respondent's stated reasons for discharg-ing Ms. Sheckells are a pretext masking a discriminatorymotive.Cardelle was asked why he discharged Ms. Sheckells,thus:Q. How would you summarize your reasons fordischarging Mrs. Scheckells?Q. Primarily based on the report which I got fromMrs. Spittel,who was one of six buyers at the time.Buyershold veryresponsible positions,and they areprimarily responsible for the supervision of the detail-ers.Mrs. Spittel has had a long record of integrity andloyalty with the Read's company.When she came tome and stated these problems, I had no reason to be-lieve that they were not true exactly as she reportedthem to me. I can recall Mrs. Scheckells-would yourestate that question again?JUDGE BLACKBURN He wants to know why you firedher?What was your reason for firing her?THE WITNESS Because of absenteeism.Because onmany occasions, much more than being absent, thebuyer,Mrs. Spittel in this case,could not locate herduring the working day, the fact that she left early, shewould not comply with our policies in terms of fillingout the reports on a regularly scheduled basis, she didnot submit her schedule on time on a regular basis asall detailers are supposed to do, and as an aftermath,and I think probably "the straw that broke the camel'sback"you might say, was the fact that she arbitrarilydid not show up on Friday or Monday without report-ing to her immediate supervisor.All of the sins of omission and commission cited by Cardelleare true.In fact,Ms. Sheckells admitted them.But thosewhich occurred prior to Ms. Sheckells' vacation avail Re-spondent little, for it is clear from the record as a whole thatMs. Scheckells differed from other detailers in these re-spects, if at all, in degree only. But they do explain thenature of Ms. Spittel's relationship with Ms. Sheckells sothat when the straw of Ms. Sheckells' extended vacation wasadded to her burden,Ms. Spittel's recommendation thatMs. Sheckells be discharged takes on crucial significance.It is possible to argue that"the straw that broke thecamel's back"is pretextual for two reasons. The first is thatMs. Sheckells was absent on Friday,September 15, andMonday, September 18, with permission, relying on theundisputed facts that Ms. McLaughlin told her it was allright for her to start on the former day and that Ms. Shec-kells told Ms. McLaughlin she might take on an extra day305at the end. But the question here is not whether Ms. Shec-kells acted withMs.McLaughlin'spermission or evenwhether Ms. McLaughlin had authority to grant her thatpermission.The question is whether Ms. Sheckells actedwith Ms. Spittel's approval.Thatshe did not is uncontro-verted.Therefore,the fact that Ms. Sheckells may haveacted innocently in absenting herself on 2 days when Ms.Spittel expected her to be on the job does not make Ms.Spittel's reaction to that absence any less bona fide.Second,it is possible to argue that Ms. Sheckells wasentitled to 7 days of vacation time rather than 5 days andwas, therefore,off onFriday,September 15, and Monday,September 18, as a matter of right.(The General Counseltook this position during the hearing, although no mentionofMs. Sheckell's vacation appears in his discussion in hisbrief of why the discharge should be found violative of theAct; rather,the General Counsel relies solely on Ms. Shec-kells' version of the exit interview.)This argument is basedon a misreading of Respondent's vacation policy as set forthin its employees'manual. It reads, in pertinent part:Read's vacationpolicy is asfollows:The employee's anniversarydatedetermines his eligi-bility for:1-week's vacationafter 12months of service havebeen completed;2-week's vacationafter 2 yearscompleted service;2.General [i.e.,nonretail]personnel may take vaca-tions at any time approvedby theperson to whom theindividual is responsible.Vacation must be taken within 365 days of the time inwhich it is earned.There will be no "carry over" fromone year to another or any payment permitted for vaca-tion time that is not used.As can be readilyseen, vacations are given on a calendaryear basis. (The only otherpossible explanation of "within365 days ofthe timein whichit is earned"and "from oneyearto another," i.e., thatMs. Sheckells was entitled to onlyone 1-week vacationbetween November1971 and Novem-ber 1972,is fatal to the General Counsel's case,for it wouldmean that Ms. Sheckellswas AWOLin September for 7days,not just2.The factthat Respondent gave her 5 days'vacation,of course,demonstrates Respondent's calendaryear practice.)Since Ms. Sheckells was hired in November1970, she qualifiedfor a1-week vacationin 1971,providedshe took it, as she did,beforethe end of the year.If she hadelected notto takea vacationin 1971,she would have beenentitled to a 1-week vacationin 1972anytime prior to No-vember andto a 2-weekvacationif she elected to wait untilNovemberor December.There is nothingin Respondent'swritten vacationpolicy or in any of thetestimony adducedfrom officials of Respondentto justifya finding that Re-spondent prorates a second week of vacation when an em- 306DECISIONSOF NATIONALLABOR RELATIONS BOARDployee elects to take a vacation during the calendar year inwhich his second anniversary falls but prior to his anniver-sary date. Therefore, when Ms. Sheckells elected to go onvacation in September,she was entitled to I week(i.e., 5working days)off, no more and no less. Whether,in fact,Respondent would have permitted her to take a secondweek in November or December (a point not fully devel-oped in the record)is irrelevant to the question of the seri-ousness of her absenting herselfon Friday,September 15,and Monday, September 18, in weighing for evidence ofpretext Respondent's ostensible reason for discharging her.I conclude that the uncontroverted and undisputed factsimmediately surrounding the discharge of Ms. Sheckellsgave Ms. Spittel cause to recommend her discharge andCardelle cause to accept that recommendation and dis-charge her Absent any evidence from which Ms. Spittel'sor Cardelle's knowledge of Ms. Sheckells' union activitiesprior to her discharge can reasonably be inferred, I con-clude that the reasons advanced by Respondent for dis-charging her are not a pretext. Since the General Counselhas failed to establish a discriminatory motive by a prepon-derance of the evidence, I find that Respondent did notviolate Section 8(a)(3) and (1) of the Act by dischargingVirginia Sheckells on September 19.The complaints also allege an independent violation ofSection 8(a)(1) in that,on or about August 18, DonaldCrossney interrogated an employee. This allegation is basedon the predischarge conversation between Ms.Sheckellsand Crossney at store 53 in which Crossney asked how theUnion was doing and Ms. Sheckells replied, in effect, thatshe could give him a better answer after the meeting she wasplanning to hold in her home. I find no violation of the Actin this brief exchange.Crossney's querywas a passing re-mark from one friend to another.It contained no coerciveovertones whatsoever.C. TheDischargeof Karol Florio1.FactsAllen Cohen manages Respondent's store number 16 inBaltimore. In the latter half of September, Louise Scott, hiscosmetician,gave notice that she was going to quit. Cohensent a request for an experienced cosmetician to replace herto Respondent's central personnel office, where it was post-ed in accordance with Respondent's usual procedures. Acosmetician is a clerk whose primary responsibility is saleof cosmetics.A knowledge of fashions in cosmetics and acapacity to model them are useful but not essential attrib-utes of a cosmetician.When his request to the personnel office failed to produceany immediate results and Louise Scott left, Cohen placeda "help wanted-applywithin"sign in the store window.Karol Florio, a married woman in her early 20's who livedin the neighborhood, applied. She spoke to theassistantmanager and, at his request, filled out an application form.When she got to the part of the form which asked about herwork experience,she explained to the assistant managerthat she had no prior experience as a clerk in a retail store.She did not mention that she had worked for short periodsof time as a bookkeeper for Mil-Spec Fasteners Corporationand Pimlico Furniture Company. On the form, she leftblank three sections which asked where she was last em-ployed, where before that, and where before that. In theremarks section she wrote, "I have never been employed byanyone outside of my home. I have worked during the sum-mer when I was attendingschool,but for relatives doingtyping, filing etc. I also worked for my sister in a beautysalon two years ago."Cohen interviewed Ms. Florio and hired her for thecosmetician's job on Wednesday, October11. She went towork that evening. During the interview, Cohen told Ms.Florio about the union organizing campaign that was goingon. He explained the situation with respect to the in-storehassles between organizers and Respondent and told Ms.Florio to let him know if she was approached by organizersin the store.He also asked her to vote against the Unionwhen an election was ultimately held. Ms. Florio explainedthat the job was not vital to her and that her main interestwas in working near her home. She asked Cohen what werethe chances that Respondent might transfer her to anotherstore.Cohen told her that there was a possibility if theUnion succeeded in organizing the stores, but that sheshould not worry about it. He explained that, in the eventunionization led to higher operating costs for Respondent,thus forcing it to close some of its marginal stores, employ-ees in those stores with seniority over her might be transfer-red to store 16, thus taking her place. After he hired Ms.Florio, Cohen did not cancel the request he had on file withthe personnel office for an experienced cosmetician.A unionorganizerapproached Ms. Florioin store 16 onthe morning of Wednesday, October 18. She talked to himand a colleague in a car on the parking lot outside the storeduring her lunchbreak. She signed an authorization card forthe Charging Party and took a number of blank cards todistribute to other employees.When she returned to thestore, she talked to other employees about the Union, invit-ing them to a meeting with the organizers at her home onSaturday, October 21.On Thursdaymorning,October 19, CohenaskedMs.Florio whether union organizers had been in the store theday before. She told him they had, without, however, reveal-ing her own union activities. Cohen asked her what shethought about the Union. She said she did not think any-thing yet. Following this conversation, she canceled themeetingshe had scheduled in her home. (She apparentlytook this step the next day, although the recordis not clear.)On that Thursday morning Cohenreceived telephonecalls from Willard Gilbert, Respondent's director of securi-ty and personnel, and Eugene Balcerak, Respondent's dis-trict supervisor with jurisdiction over Cohen's store. Theyinformed him that Mary Bray, an experienced cosmeticianwho had become excess to the needs of store 12 due to areduction in the size of the store, was being transferred tofillCohen's request and would report for work the next day.Sometime during the day Ms. Florio conferred in thestore with Jo Cozzi, a saleswoman for the Revlon company,about her role in ordering Revlon cosmetics. (Respondent'sstores stock Revlon and other high fashion lines of cosmet-ics directly from the manufacturers,as distinguished fromso-called budget cosmetics which are ordered throughRespondent's centralized purchasing system. Consequently, READ'S, INC.store cosmeticians deal directly with the representatives ofsuch suppliers as Revlon.)Following their conference, Ms.Cozzi told Cohen that,while inexperienced,Ms. Florioshowed promise as a cosmetician. (Ms. Florio is an attrac-tive,stylish young woman who possesses the capacity tomodel cosmetics effectively.)That evening,asMs. Florio was preparing to leave thestore for the day, Cohen spoke to her again.He told her thepersonnel office had located an experienced cosmeticianthat morning as a result of his request,and that she wasbeing transferred to the store the next day. Ms. Florio askedwhether her work had been satisfactory.Cohen said that ithad.Ms. Florio asked whether this meant she was dis-charged.Cohen said not necessarily,Respondent might beable to find a place for her in another store.Ms. Florio saidshe would telephone Cohen in the morning and left.When Ms. Florio called Cohen on the morning of Friday,October 20,he instructed her to call Gilbert. She did so. Sheexplained to Gilbert that Cohen had hired her for thecosmetician's job at store 16, that she had worked for 6 days,that Cohen had laid her off because an experienced cosmeti-cian had been transferred into the store,and that she wascalling because of Cohen's suggestion that Respondentmight be able to transfer her to another store.Gilbert saidthe posting board indicated an opening at the Mondawminstore.Ms. Florio asked whether it would be a regular Mon-day-through-Friday, daytime schedule such as she had en-joyed at store 16. Gilbert said no,she would have analternating schedule which would require her to work someevenings.Ms. Florio said she would accept thejob neverthe-less.Gilbert asked her to hold on while he checked to makesure the job was still open.Gilbert contacted the managerof the Mondawmin store.The latter's request was for anexperienced drug clerk.Theydiscussed Ms. Florio and con-cluded she would not be suitable for the job. Gilbert re-turned to the line on which Ms. Florio was waiting.He toldher that the Mondawmin job was not available.He askedher whether she wanted to be put on Respondent's place-ment list in case a job opened up for which she might bequalified.Ms. Florio said she would let him know. Shesubsequently called Gilbert back and asked to be placed onthe list.Gilbert filled out a personnel status form and placed it inMs. Florio's file. He dated it October 20. On it he indicatedthatMs. Florio had worked at store 16, that her last dayworked and paid for was October 19, and that her date ofemployment was October 11. As reason for termination hechecked a box labeled"laid off(lack of work)." In responseto the question"would you reemploy?"he checked a boxlabeled"yes." In a section labeled"detailed explanation forabove action"he wrote,"Refered [sic] to me by store man-ager when supervisor transfered[sic] full time employeefrom # 12-no opening-will wait for opening."Mary Bray reported to store 16 on October 20 as sched-uled. She worked into the following week when she was inan automobile accident. She has not worked since. At thetime of the hearing she was still on sick leave. The positionof cosmetician at store 16 remained unfilled(although, ofcourse,the cosmetics department was manned by noncos-metician clerks)untilKandy Canavan was given the title 3weeks before the hearing when she went from part-time to307full-time clerk.When Ms. Florio learned that Ms. Bray was not workingat store 16,she called Gilbert and asked for her job back.Gilbert turned her down on the ground that Cohen had notrequested a cosmetician to take Ms. Bray's place.(Whetherthis conversation took place before or after Gilbert ordereda background investigation on Ms. Florio on October 26 isnot clear in the record.)Ms. Florio made several subsequentattempts to contactGilbert bytelephone without success.On Thursday, October 26,Cohen received a phone callfrom a woman who identified herself as Angela and saidthat she was fromthe LaborBoard.The caller said thatCohen was being sued for firing Ms. Florio and asked himto come downtown to answer some questions. When Cohendemurred,the caller asked if she could come to the store totalk to Cohen.Cohen refused. (Ihave no reason to thinkthat this call was made byAngelaAnderson,counsel for theGeneral Counsel in this proceeding.The charge in Case5-CA-5830 thatalleged the discriminatory termination ofMs. Florio was dated October26 bythe Charging Party.However,itwas not filed in the Regional Office until Mon-day, October 30. Ms. Anderson stated at the hearing she hadno knowledge of the matter.Who actuallymade the call toCohenis a mystery.)Cohen immediately telephonedGilbertand told himabout the call he had received. Gilbert had previouslylooked at Ms. Florio's application for employment when hetalked to her on October 20. He had been struck at that timeby theanomaly of a 22-year-old woman in good health whohad no prior employment record.Now suspicious that Ms.Florio had been planted in store16 by theCharging Partyas part of its organizing campaign,he telephoned a privatedetective agency which Respondent uses and ordered abackground investigation of her.Ms. Florio went into store16 on Friday,October 27, topick up herpaycheck. Cohen toldher about the telephonecall he had receivedthe daybefore and asked her what sheknew about it. Ms.Florio toldhim she thought she had beentreated shabbily but denied knowing anything about suitbeing filed against Cohen.She said she thought it might besomething her husband had done. The charge in Case 5-CA-5830 involvingthe discharge of Ms. Florio was filed onOctober30. A copy wasmailed to Respondent at store 16that day. It was receivedby Cohen on Friday,November3. (Whyit took a registered letter from Monday to Fridayto travel from the Federal Building in downtown Baltimoreto the Drumcastle Shopping Center on York Road in northBaltimore is unexplained in the record.)Cohen forwardedit to Respondent's office.On November 3 MarshallMeyer,director of the detectiveagency retained by Respondent, called Gilbert and reportedMs. Florio had worked for two companies,Mil-Spec Fas-teners and Pimlico Furniture,before being hired by Cohen.Meyer asked Gilbert to send hima copy ofMs. Florio'sapplication and a written authorization so that he could geton with the investigation.Gilbert didso.He also retrievedthe personnel status form he had placed in Ms. Florio'spersonnel file on October 20 and wrote across the face ofit in red ink"DO NOT USEFALSIFIED APPLICA-TION."As reason for termination he checked the box la-beled "other." In response to the question"would you 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDreemploy?" he checked the box labeled "no." Both x's weremade in red ink. He returned the form to Ms. Florio's file.On November 21 Ms. Florio called the detective agencyand protested to Meyer that she was being harrassed. Sheoffered to tell Meyer anything he wanted to know about her.In the course of the conversation she told Meyer that shehad worked for a short time at a Holiday Health Studio, aswell as off and on for Mil-Spec and Pimlico.Meyer submitted his written report on Ms. Florio, datedNovember 22, to Gilbert on November 28.2.Analysis and conclusionsThe complaints, parroting the charge, allege that Respon-dent "terminated the employment" of Karol Florio on orabout October 19. The General Counsel elected to try thecaseon that theory. Viewed from that perspective,the issueswhich must be resolved are the state of Respondent's knowl-edge of Ms. Florio's union activities as of October 19 anditsmotive for telling her at that time that she could no longerworkas a cosmeticianin store 16. Reduced to its simplestdimensions,Respondent's knowledge becomes Cohen'sknowledge, Respondent's motive becomes Cohen's motive,and the ultimateissue iswhether the General Counsel hasestablishedby a preponderance of the evidence thatCoehn's ostensible motive for laying Ms. Florio off at store16 was a pretext masking a motive growing out of her unionactivities.But itis obvious from uncontroverted parts of theRespondent's casethatMs. Florio's employee relationshipwith Respondent did notcease untilNovember 3 whenGilbert decided that she would not be called back to workwhen a job opened up for which she could qualify. Viewedfrom the perspective of a "termination on or about Novem-ber 3," Gilbert's knowledge and motive become the issueson which Ms. Florio's case turns. At their heart lies a credi-bility conflict between Cohen and Gilbert.Becauseof the approach taken by the General Counsel atthe hearing, Cohen was Respondent's keywitness in de-fending the Florio aspect of this proceeding. (The GeneralCounsel's theory, as it finally evolvedin hisbrief, involvesa plot among Cohen, Gilbert, and Balcerak, as of October19, to get rid of Ms. Florio because they were suspicious thatshe had been planted in store 16 by the Charging Party, withthe transfer of Mary Bray from store 12 to store 16 arrangedto give them a pretext on which to lay her off.) I foundCohen to be an honest man. The only part of his testimonywhich caused me any doubt was his denial that, on themorning of October 19, he asked Ms. Florio whether unionorganizers had been in the store the day before. As indicatedby my findings in the "Facts" section above, I have creditedMs. Florio overhim asto this important detail. I was partic-ularly impressed by Cohen's frank admissions that he hearda rumor inthe store on October 19 that Ms. Florio wasgoing to holda union meetingin her home and that themystery phone call he received on October 26 caused himto think Ms. Florio had been planted in his store by theUnion. In light of my overall impression of Cohen's honestyand forthrightness, I can only attribute his disagreementwithMs. Florio about what he said on the morning ofOctober 19 to alapseof memory. In all other respects, Ihave credited his testimony.The conflict between Cohen and Gilbert concerns whatCohen said to Gilbert on October 26 when Cohen reportedhe had received the mystery call. It is vital because thequestion of Gilbert's knowledge as of the moment he decid-ed to discharge Ms. Florio on November 3 hinges on it.(Gilbert testified he was not sure whether Meyer, the privatedetective, had telephoned him on November 3 or 4. Myfinding that the call, and the consequent changing of Ms.Florio's personnel status form, occurred on November 3 isbased on the note, in evidence, which Gilbert sent to Meyerwith a copy of Ms. Flono's application. The note is datedNovember 3.) Gilbert testified that he did not become suspi-cious that Ms. Florio was a union plant until after Novem-ber 3, thus:Q.When did you find out that NLRB charges hadbeen filed or had first been filed against Dr. Cohen'sstore?A. I think I first discovered it about two days afterthe results of the investigation on [her].Q. And when would that be?A. It would have either been Tuesday the 4th orWednesday the 5th.Q.What I really want to knowis ifyou have anyidea if you ever became suspicious that Carol Floriomay have been a union plant.MR BUCHSBAUM Objection.JUDGE BLACKBURN Overruled. No argument, Mr. Bu-chsbaum.A. I think when we learned that Miss Florio hadsigned a complaint with the NLRB and in view of ourwondering about this original Labor Department com-plaint, the feeling was-my feeling was anyway thatMrs. Florio may have been planted there by the union.Gilbert's referenceto "this original Labor Department com-plaint" grows out of his prior testimony that Cohen hadindicated to him on October 26 that the mystery callermentioned the Labor Department, i.e., the Maryland De-partment of Labor and Industry's Wage and Hour Division,and that he assumed Ms. Florio had gone to that agencybecause she claimed wages were due her, a not uncommonevent when employees are laid off. Respondent's positionthat Gilbert terminated Ms. Florio on November 3 beforethe possibility that she was a union plant entered his mindis based on Gilbert's testimony above that he only becameaware that Ms. Florio had gone to the Labor Board after histelephone conversationwithMeyer on November 3.(Gilbert's reference to "Tuesday the 4th or Wednesday the5th" is an obvious error November 4 was a Saturday, No-vember 5, a Sunday.) Whether Gilbert was aware prior toNovember 3 that Ms. Florio had gone to the Labor Boardand not the Labor Department thus becomes the key ques-tion.Gilbert's testimony as to the call he received from Cohenon October 26 about Cohen's mystery telephonecall is asfollows:Q. Did Dr. Cohen call you later?A. I spoke to him the following week [i.e., the weekafter October 19].Q. About when did you speak to him the followingweek?A. It would have been Thursday [October 26] when READ'S, INC.he called my office.Q. And what did he tell you?A. He told me that he had had a call, a telephonecall from the Labor Department, someone representingthemselves as being from the Labor Department andthat he was being sued, a complaint had been filedagainst him and he asked me what the company's posi-tion would be and I told him that if he had any furthercalls to refer them to my office because we were accus-tomed to handling the calls from the Labor Depart-mentand I asked him who he was told was suing himand he said, Miss Florio.Q. Did he say Labor Department or National LaborRelations Board?A. I think he said the Labor Department.Cohen's testimony was as follows:Q. And can you relate to us, if you would, the firstoccasion on which you saw [Ms. Florio] after the 19th?A. She came in Friday, a week later, to pick up herpaycheck and either Thursday or Friday of the sameday, earlier in the day, I had received a telephone callfrom persons unknown but purporting to be from theNLRBstatingthat a suit was being instituted andcharges were being filed against myself and Read's,since I did not know who I was speaking to, I told them"That's very nice; goodby," and I called the office andreported that. Then Friday-whether I received the callThursday or Friday is not clear in my mind-whenCarol [sic] came in to pick up her check, I asked herwhat she knew about it, and she told me that shethought that she had been treated shabbily, was thepolite way of putting it.Q. Did you suggest [to] anyone of upper manage-mentat Read's that they should do . . . an investiga-tion [of Ms. Florio]?A. Of course not. I did call my officeas soon as Iheard somebody from the NLRBwas suingme becauseIwanted to know what was going on and I asked whatthe company's position would be, if in fact, a suit hadbeen filedagainst me.For the reasons already set forth, I credit Cohen overGilbert. Therefore, I find that Cohen told Gilbert on Octo-ber 26 that he had received a call from the National LaborRelationsBoard about Ms. Florio; Gilbert didnot misun-derstand the import of what Cohen said to him; and Gilbertordered a background investigation of Ms. Florio that daybecause he suspected she was a union plant.Gilbert's suspicionthatMs. Floriowas aunion plantprior to and thus at the time he terminated her supplies therequirement of "knowledge" of her "unionactivities." (Shewas, in fact, not a plant, having applied for the job at store16 without any prior knowledge that a unionorganizingcampaign was underway. As she cogently testified,she fellin with theorganizers'plans and decided to holda meetingin her home because she decided she "wanted to be a Joanof Arc of York Road. That is the answer. I wanted to dosomething.That's all.") The only remaining question is309whether that suspicion motivated Gilbert on November 3when he terminated her. I find that it did. I am persuadedprimarily by the blatant speciousness of his attempt to ex-plain away any such suspicion until after November 3 onthe ground that he thought Ms. Florio had gone to theLabor Department instead of the Labor Board whenweighed against Cohen's frank admission that the specificmessage heconveyed to Gilbert was that she had gone tothe Board. I am also persuaded by the weakness of hisostensible reason that he terminated Ms. Florio because shehad falsified her application. While it is true that the privatedetective's investigation turned up two prior employers,Mil-Spec Fasteners and Pimlico Furniture, whom Ms. Flo-rio had failed to list on her application, the information hedeveloped is not inconsistent with what Ms. Florio told theassistantstore manager when she filled out the application,namely, that she had no prior experienceas a retail sales-clerk. (The detective's written report states that Ms. Florioworked for Mil-Spec from 1969 until 1971 as a clerk typist,for Pimlico Furniture from April to June 1972 as a clerk.The context indicates that the latter word is used in thesense of an office clerical rather than a salesclerk.) Herapplication is, therefore, "false" only in the most technicalsense.It is significant, I think, that while the reportis derog-atory in that both former employers indicated they wouldnot rehire Ms. Florio, Gilbert relied only on her failure tomention the former jobs on the form she filled out, not anyshortcomings as a worker on thosejobs. I am also persuadedby the general situation prevailing between Respondent andthe Charging Party in late October and early November.The battlelineswere fully drawn. Emotions were at a feverpitch on both sides. Gilbert would not, I think, have evenbothered to order an investigation if he had not been moti-vated by his suspicion that Ms. Florio was a union plant.His action was triggered on October 26 by Cohen'smessagethatMs. Florio had gone to the Labor Board. His orderingan investigation was simply another manifestation of theattitude of Respondent's officials toward the ChargingParty's efforts to organize its employees which isexempli-fied by the hassles and the store diaries. Finally,I am per-suaded by Gilbert's admission that, when he receivedMeyer's initialreport on November 3, he did not bother tocheck with Ms. Florio whether Mil-Spec Fasteners and Pim-lico Furniture were the relatives she had workedfor as anoffice clerical before he discharged her, even though he wasaware that her application contained such a statement. Hethought she was a union plant. The information turned upby Meyer gave him a good excuse for refusing to put herback to work. He seized on that excuse to changeher statusfrom laid-off employee with a reasonable expectation ofemployment in the near future to discharged employee withno such expectation, thus ending the possibility that a unionplant might get back into one of Respondent's stores. I find,therefore, that Respondent violated Section 8(a)(3) and (1)of the Act on November 3, 1972, when Willard Gilbertdischarged Karol Florio. (As to the General Counsel's theo-ry, I find that Ms. Florio was not discriminatedagainst onOctober 19 because the ostensible reason advanced for herlayoff at that time by Cohen was Respondent's real reason.The fact that Cohen's and Gilbert's suspicionswere notaroused until October 26 precludes a contrary finding.) 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaints also allege an independent violation ofSection 8(a)(I) in that, on or about October 19, Allen Coheninterrogated an employee. This allegation is based onCohen's conversation with Ms. Florio on the morning ofOctober 19 in which he asked her whether organizers hadbeen in the store the day before, I find that a violationoccurred when Cohen asked this question. Unlike the ques-tion which Donald Crossney posed to Virginia Sheckells inlate August, this was no passing pleasantry from one friendto another. When coupled with the explanation of hassleswhich Cohen had given to Ms. Florio when he hired herjustthe week before and his instructions that she should let himknow if she was approached by organizers, Cohen's querywas an unwarranted intrusion on an employee's right to beprounion if she chose and thus coercive.Midwest HangerCo. and Liberty Engineering Corp.,193 NLRB 616, enfd. 474F.2d 1155 (C.A. 8, 1973).D. Surveillance at Store 16The complaints in this proceeding allege two surveillanceepisodes at store 16 involving Allen Cohen, one on or aboutOctober 19 and the other on or about November 2. Onecharges that Cohen created the impression of surveillance,the other that he actually engaged in surveillance. As therecord developed, however, it became clear that there wasno important difference between the two incidents, regard-less of whether they were considered from the standpoint ofactual surveillance or merely creating such an impression.There isno essentialdispute about what occurred, although,of course, the parties take opposite views of what legalsignificance attaches.Around October 19 union organizers undertook to hand-bill store 16 at closing time. The store closed at 9:30 p.m.Around 10 p.m. the employees left in a group. Half an houris not an unusually long time for employees to spend closingout their cash registers at the end of the day. It is also notunusual for them to leave in a group, as they did on thisoccasion. Cohen let them out of the store and stood thereas they walked to their cars. None of them accepted any ofthe literature the organizers were attempting to hand tothem. It is not unusual for Cohen to open the locked frontdoor to let employees out or for him to watch them to theircars. Earlier that evening Cohen had mentioned to DianneRoycroft, one of the clerks, that organizers were outside thestore and that he would watch to makesurethey did notharass her when she left.On November 10 essentially the same thing happened.Dianne Roycroft and Kandy Canavan were let out by Co-hen, who stood in the door as they walked to their car. Theyaccepted a handbill from the organizers. The handbill an-nounced a union meeting to be held on November 16. Ms.Canavan asked Cohen whether she should go to the meet-ing.Cohen told her to do what she wanted to do. Ms.Roycroft and Ms. Canavan attended the meeting andsigned authorization cards. Cohen never raised the subjectof their union activities with either one of them.I find nothing violative in either of these incidents. As Ihave already indicated, I found Cohen to be a reliable wit-ness.I credit his denial that he intended to engage in surveil-lance or to create such an impression in the minds of theemployees at his store. I credit his assertion that what he didon these two evenings did not depart from his usual, but notinvariable, practice as he closed up his store at the end ofthe day. Relying especially on the General Counsel's failureto produce any evidence offsetting the latter fact, I find thatRespondent did not commit surveillance type violations ofSection 8(a)(1) of the Act by the activities of Allen Cohen.Franklin Stores Corporation,199 NLRB No. 10. (An allega-tion of the complaints that Samual Cooper, who supervisesthe food operations in 17 of Respondent's stores, engagedin surveillance at store number 13 is discussed in the sectionentitled "Other Interrogation" below.)E. Respondent's No-Solicitation RuleRespondent has had a no-solicitation rule in its stores fora number of years. Prior to the organizing campaign out ofwhich this proceeding grows, it was set forth in an inconspi-cuous sign in most of the stores which read "Non-employeesare not permitted to solicit or trespass for any purpose in-side this store, its building, or on its property." When thehassles over union organizers soliciting in the store devel-oped, Respondent had this rule reprinted in a large formatand placed copies in the windows of and in conspicuouslocations inside all its stores. Under this rule, Respondentpermits its employees to speak to but not to be solicited bynonemployee organizers in the stores. However,it assumesthat any employee seen talking to an outside organizer isbeing solicited and thus is in violation of the rule. Whetherthe employee is on or off duty at the time is immaterial.Respondent's enforcement of its rule gave rise to an inci-dent at store 13 which is alleged in the complaints as anindependent violation of Section 8(a)(1) of the Act. Onceagain, there is no essential dispute about what occurred.On October 16 Clinton Dilworth, one of the ChargingParty's organizers, went into store 13 to meet Barbara Cher-ry, who worked in the food department. Dilworth and Ms.Cherry are personal friends. They were scheduled to go toa party together when Ms. Cherry got off work. Dilworth satdown in a booth in the fountain area. Three clerks, whowere on their dinner break, were eating in another booth.Dilworth asked them if they were planning to attend anupcoming union meeting. One of them, Antoinette Kues,immediately reported to Margaret Henry, storemanager,that an organizer was in the store and soliciting employees.(The statement in Respondent's brief that Dilworth was inviolation of Respondent's rule at this point is not accurate.Ms. Kues and her companions were not on duty when Dil-worth spoke to them. Thus, as developed below, Ms. Kueswas giving Respondent's published rule the same too-broadinterpretation that Ms. Henry gave it when she reprimandedMs. Cherry.) Ms. Henry went to the area and posted herselfwhere she could keep aneyeon Dilworth.When Ms.Cherry's shift ended, she came out of the kitchen in heruniform and headed for the place in the building where shehad left her street clothes. Her route took her past the boothwhere Dilworth was sitting. She sat down and started talk-ing with him. Ms. Henry came to the booth and asked Ms.Cherry to accompany her. She took Ms. Cherry aside andreprimanded her for talking to Dilworth in the store, con-trary to Respondent's rule. Ms. Cherry explained that Dil- READ'S, INC.worth and she had not been talking about the Union at all.Ms. Henry said it did not make any difference what theywere talking about.Respondent'sno-solicitation rule pops up at severalpoints in this record. There are, for example, the instruc-tionsAllen Cohen gave to Karol Florio when he hired heron October II that she should let him know if any organiz-ers tried to talk to her in the store. Thereis alsothe episodeat the Mondawmin store around this time in which threeorganizers were arrested and prosecuted for trespassing.Neither of these is alleged as a violation in the complaint,nor is there any allegation that the rule as posted is invalid.Consequently,no effort was made to litigate issues thatmight have been raised in these areas.An argument mightbe made that Cohen's instructions to Ms. Florio violated theAct on the authority ofMorrison Cafeteria Company, Inc.,179 NLRB 593, 596, 602. (The legality of other things Cohensaid to Ms. Florio on October I I is considered in the sectionentitled "Respondent's Election Campaign" below.) Theretwo new employees were requested by the supervisors whointerviewed them to report to management if anyone spoketo them concerning the Union. However, inMorrisonthiswas treated as an invalid no-solicitation rule. Here, underthe precedents which control no-solicitation rules in retailstores, Respondent's rule as published is clearly valid.Cen-tral Hardware Company,181 NLRB 491, and cases cited atfootnote 3 therein. That point is enough to distinguish theCohen-Florio conversation of October 11 from those setforth inMorrison,even if the issue were said to have beenfully litigated though not alleged.A finding that Respondent's rule is valid does not, ofcourse, dispose of the Henry-Cherry allegation. InMont-gomery Ward & Co., Incorporated,162 NLRB 369, 375, 379,an incident on all fours with this one was found to be thepromulgation of an unlawfully broad no-solicitation rule.Here, Ms. Henry did not promulgate a no-solicitation rule,thus there is no basis for requiring Respondent to abrogateitsbasic rule. She did, however, apply a valid rule in aninvalid manner.I find,therefore, that Respondent violatedSection 8(a)(1) of the Act when, on October 16, MargaretHenry reprimanded Barbara Cherry for talking to a unionorganizer in one of Respondent's stores at a time when Ms.Cherry was not on duty.F. Other InterrogationIhave already found, in the section entitled "The Dis-charge of Karol Florio" above, that Respondent committedan interrogationtypeviolation of Section 8(a)(1) on Octo-ber 19 when Allen Cohen asked Karol Florio whether unionorganizers had been in the store the day before.Other alle-gations in the complaints raise the same issue.The first involves a credibility conflict between SamuelCooper, a district food supervisor whose jurisdiction includ-ed store 13, and Barbara Cherry. Cooper denied that theconversation relied on by the General Counsel to supportthe allegation in the complaint ever took place,describingan earlier, nonviolative conversation with Ms. Cherry as theonly occasion when the organizing campaign came up be-tween them.Ms. Cherryrecalled the earlier incident as wellas the later,agreeingthat Cooper's version of the former311was accurate. The conflict, thus, is between a witness whosays that a certain conversation took place and one whosays that it did not. I have no reason to doubt Ms. Cherry'sveracity or power of recall. Therefore, I have credited herover Cooper.Early in the campaign Ms. Cherry carried a supply of theCharging Party's literature and authorization cards into thekitchen at store 13 and placed it on a shelf. Cooper foundit there. He said, "What the hell is this?"Ms. Cherry said, "I don't know, I just got it. I haven'teven had a chance to read it."Cooper said that Respondent's employees already had allof the benefits outlined in the literature. He threw the mate-rial into a trash can. Around October 18 Cooper again cameinto the kitchen while Ms. Cherry was working. He said,"Barbara,how do you feel about the Union?" Ms. Cherrysaid she did not have any feelings one way or the other atthat time. Cooper then walked over to Ella McDonald, adishwasher who was working nearby, and asked her thesame question.Unlike the Crossney-Sheckells exchange in late August,Cooper's question was not a casual pleasantry betweenfriends but, like the Cohen-Florio conversation, an unwar-ranted intrusion by a supervisor into employees' Section 7rights. I find that Respondent violated Section 8(a)(1) of theAct around October 18 when Samuel Cooper interrogatedemployees about their interest in the Charging Party.The complaints also allege that Cooper engaged in sur-veillance at store 13 in September and October. In supportof this allegation the General Counsel called as a witnessMary Scelsi, manager of store 13's food department at thetime.Ms. Scelsi testified to a conversation with Cooper inSeptember in which he asked her to find out which of theemployees were for the Union and which were against it.Cooper denied that such a conversation took place. I creditMs. Scelsi over Cooper to find that it did. In the course ofa dispute over admissibility of evidence, counsel for Re-spondent took the position that Ms. Scelsi was a supervisorwithin the meaning of the Act. Counsel for the GeneralCounsel took the position that she was not. (However, thecomplaint was subsequently amended to add an allegationof an interrogation type violation by Respondent in thepersonof MaryScelsi.)On the basis of Respondent's posi-tion and Ms.Scelsi's description of her duties and responsi-bilities,Ifindthatshewasasupervisor.Oncross-examination,Ms. Scelsi testified,in part, as followsabout her own activities at store 13 during the organizingcampaign:Q.Were you in the hearing room when Mrs. Cherrytestified?A. Yes, sir.Q. Did you hear her testify?A. Yes, sir.Q. Did you push the union?A. No, sir. Did I push the union?Q. Yes.A. No, sir. I asked questions about it, but I neverpushed it.Q.Who did you ask questions?A. Barbara, anybody, you know, the cooks in thekitchen, what they felt about it and things like that; but 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDInever pushed the union.Q.Were you in favor of the union?A. The truth?Q. Yes.A. No.Q. Did you tell them you were in favor of the union?A. No, I never told them one way or the other.Once again, there is no indication that there was anythingcasualor friendly about the questions which Ms. Scelsi putto the employees who worked under her. I find that Respon-dent violated Section 8(a)(1) when MaryScelsi interrogatedemployees about theirinterestin the Charging Party.As to the surveillance aspect of the complaints, I alsocreditMs.Scelsi's testimony that she did notmentionCooper's request to her to employees and that she did notreport to Cooper who was for and who was against theCharging Party. The evidence of surveillance or creation ofan impressionof surveillance at store 13 is thus reduced toa conversation between two supervisors to which no em-ployee was privy. I find, therefore, that Respondent did notcommit a surveillance type violation of Section8(a)(1) atstore 13 through the activities of either Samuel Cooper orMary Scelsi.G. Respondent's Election CampaignThe remaining independent 8(a)(1) allegations in thecomplaints grow out of Respondent's efforts to persuade itsemployees to vote against the Charging Party. They are thatAllen Cohen, on several occasions, threatened employeesthat, if the Union won, the Respondent would close "slow-er" stores and either terminate or transfer less senior em-ployees; thatMerlinMiller,Respondent's executive vicepresident and general manager, on or about November 21atCohen's store "promised that Respondent's employeeswould receive a pay increase should the Union be unsuc-cessfulin its organizing campaign"; and that Harry Genda-son, a district supervisor over 13 stores, on or aboutNovember 11 at store 43 "threatened an employee withdischarge should the Union be successful in its organiza-tional campaign."As to the first, I had already found that, during his Octo-ber 11 interview with Karol Florio, Cohen explained to herthat, in the event unionization led to higher operating costsfor Respondent, thus forcing it to close some of its marginalstores, senior employees in those stores might take theplaces of less senior employees in stores that remained open.Cohen also admitted making the same point to DianneRoycroft and other employees at store 16. (Where there isdisagreement between the testimony of Cohen and Ms.Roycroft as to what was said between them, I have creditedCohen. Therefore, I find that Cohen did not, on November23, tell her flatly, in the presence of a truckdriver namedLou Sedlak, she would probably be laid off if the Union gotin.This credibility resolution played no part in my grantingof Respondent's motion to strike the 8(a)(3) and (1) allega-tion with respect to changes in Ms. Roycroft's hours at theend of the General Counsel's case in chief, of course, for,at that point, Cohen had not yet taken the witness stand todeny making any such statement. I deny the "request" con-tained in the General Counsel's brief that I reverse thatruling.)The second of these three allegations is based on Ms.Roycrof is version of a long conversation she had with Mill-er on November 21 at store 16. Miller admitted that theconversation took place, having talked to each employee inthe store that day as part of Respondent's campaign.(Where there is disagreement as to what he said, I havecreditedMiller over Ms. Roycroft.) The thrust of his mes-sage was that a victory for the Charging Party would notautomatically lead to increased benefits for employees butonly to bargaining. He said bargaining could be a longprocess during which working conditions would stay thesame while the results could be either up or down, depend-ing on the give and take of negotiations. On the subject ofwages, Miller mentioned that employees were about to geta raise by operation of law in a short time anyway whenCongress enacted an increase in minimum wages that wasthen pending.The possibility of a raise without the intervention of aunion cropped up in other places. In a third conversationbetween Samuel Cooper and Barbara Cherry around Octo-ber 20 at store 13 which the General Counsel does notcontend was violative, Ms. Cherry asked Cooper for a raise.Cooper replied, "Well, everybody is going to get a raise thefirst of the year." He explained that a higher minimum wagelaw would take effect at that time and that Respondent wasalready budgeting for a 20-cent-an-hour raise for everybodyas a result. He pointed out that her dues, in the event theUnion got in, would be $8 per month and that the 20-centraise would be hers whether the Union got in or not. Priorto this, Cooper had instructed Mary Scelsi to figure on a20-cent raise when she figured her 1973 budget for the fooddepartment at store 13. As events turned out, the 92ndCongress adjourned without raising the minimum wage.Respondent's employees got no raise in January 1973.The third allegation is based on an incident at store 43 onNovember 1 l or 18 when Harry Gendason spoke to PatriciaLang, a waitress. Gendason was on a mission similar toMerlin Miller's at store 16 on November 21. He spoke tovarious employees about why they should vote against theCharging Party, including Ms. Lang. (Where there is dis-agreement as to what was said, I have credited Gendasonover Ms. Lang.) He mentioned the possibility of a 20-centpay raise the first of the year when the minimum wage wasdue to go up. As he was trying to explain to Ms. Lang thebenefits already offered by Respondent, she said that shewas dissatisfied. He asked her what was wrong. She com-plained about her schedule and said that the fountain man-ager was picking on her. Gendason said, "Look, Pat, you'vebeen with Read's 15 years and you've got all these benefitsand yet you seem to be so dissatisfied, but if you think youcan better yourself, I wouldn't stand in your way. I don'thave a ball and chain around you."Respondent conducted (and is still conducting) a vigor-ous campaign to keep the Charging Party from winningrepresentation rights in its stores. As part of that campaign,prior to January 1973, it told its employees, truthfully, it wasmaking the necessary plans to give them a raise if, as wasanticipated at the time, Congress raised the minimum wageby 20 cents an hour. As another part of that campaign, ittold its employees that senior employees would have prion- READ'S INC.ty over junior employees in the event it could not afford tokeep marginal stores open following bargaining with theCharging Party. This was not a contingency solely withinRespondent's control but a reasonable prediction of onepossible consequence of unionization.N.L.R.B. v. GisselPacking Company, Inc.,395 U.S. 575 (1969);J.J.NewberryCompany,202 NLRB No. 53;B.F.Goodrich FootwearCompany,201 NLRB No. 46. Neither message went beyondthe parameters of free speech laid down in Section 8(c) ofthe Act. Harry Gendason did not tell Patricia Lang shewould have nojob if the Union got in. I find, therefore, thatRespondent did not violate Section 8(a)(1) of the Act bythreatening its employees or promising them benefits.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1.Read's,Inc., isan employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Retail Store Employees Union, Local 692, AFL-CIO,affiliatedwithRetailClerks InternationalAssociation,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By discharging Karol Florio on November 3, 1972,because it thought she had been planted in one of its storesby the Charging Party, Respondent has violated Section8(a)(3) and (1) of the Act.4.By interrogating its employees on various dates in Sep-tember and October 1972 about their interest in the Charg-ing Party, Respondent has violated Section 8(a)(1) of theAct.5.By reprimanding an employee on October 16, 1972, fortalking to a union organizer in one of its stores at a timewhen the employee was off duty, thus applying too broadlyits valid written no-solicitation rule, Respondent has violat-ed Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.7.Theallegationsof the complaints that Respondentviolated Section 8(a)(3) and (1) of the Act by terminatingthe employment of Virginia Sheckells on or about Septem-ber 19, 1972; that it violated Section 8(a)(1) of the Act byDonald Crossney's interrogation of an employee on orabout August 18, 1972, concerning her membership in, ac-tivities on behalf of, and adherence to the Charging Party;and that it violated Section 8(a)(1) by the acts of varioussupervisors at various times in threatening employees,promising them benefits, engaging in surveillance of theirunionactivities, and creating the impression that it wasengaging in surveillance of their union activities have notbeen sustained.THE REMEDYIn order to effectuate the policies of the Act, it is neces-sary that Respondent be ordered to cease and desist fromthe unfair labor practices found and remedy them. For the313discriminationpracticed against Karol Florio, I will recom-mend the usual remedy of reinstatement and backpay com-puted on a quarterly basis, plus interest at 6 percent perannum, as prescribed in F.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. If it had been possible to find that Ms. Florio's tele-phone call to Willard Gilbert in which she pointed out thatMary Bray had been injured and was not working camebefore November 3, but after Allen Cohen's October 26 callto Gilbert which aroused Gilbert's suspicion that Ms. Floriohad been planted in store 16 by the Charging Party, I wouldhave found that Respondent terminated her employmentwhen Gilbert failed to recall her at that time. Absent evi-dence on which to base such a finding, there is no groundfor finding that Gilbert was discriminatorily motivated untilhe took the decisive action on November 3 of altering herpersonnel records to show that she would never be recalledfrom layoff. However, the job to which Ms. Florio shall berecalled under the terms of my recommended Order is thatof cosmetician at store 16, provided that job still exists andis not being filled by Mary Bray. (Since Respondent's rea-son for laying off Ms. Florio on October 19 was not discri-minatory, Ms. Bray's claim to that job is greater than Ms.Florio's.) In the event that the cosmetician's job at store 16no longer exists or in the event Ms. Bray has returned toworkand isfilling that job, reinstatement shall be to asubstantially equivalent job at store 16. Only in the eventthat no substantially equivalent job is available at store 16shall reinstatement be to a substantially equivalent job atanother of Respondent's stores. If it is possible, during thecompliancestage,to establish that Ms. Florio's conversa-tion with Gilbert about Ms. Bray took place on a date afterOctober 26 and before November 3, the backpay periodshall begin on that date. If not, the backpay period shallbegin on November 3, 1972. I will also recommend thatRespondent be required to post appropriate noticesin all itsstores. Since I agree with the General Counsel that Respon-dent did not embark "on a campaign of massive and fla-grant unfair labor practices" but merely "crossed the linewhich separates the legal from the illegal" through the "ov-erzealousnessthat supervisors and management may be ov-ercome by when trying to beat the union at the polls,"Iwillrecommend a narrow rather than a broad order.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER2Read's, Inc., its officers, agents, successors, and assigns,shall:2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Discharging employees because it thinks they are orhave been engaged in union activities.(b) Interrogating employees about their interest in aunion.(cReprimanding employees for talking to union organiz-ers in its stores at times when the employees are off duty.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Karol Florio immediate and full reinstatementto her former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to her sen-ionty or other rights and privileges, and make her whole forany earnings she lost, plus interest, as a result of the discri-mination against her in the manner set forth in the sectionentitled "The Remedy" above.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its stores in Maryland, copies of the attachednoticemarked "Appendix." 3 Copies of said notice, onforms provided by the Regional Director for Region 5, afterbeing duly signed by Respondent's authorized representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaints be dismissed insofaras they allege Respondent violated Section 8(a)(3) and (1)of the Act by terminating the employment of Virginia Shec-kells on or about September 19, 1972; that it violated Sec-tion 8(a)(1) of the Act by Donald Crossney's interrogationof an employee on or about August 18, 1972, concerning hermembership in, activities on behalf of, and adherence to theCharging Party; and that it violated Section 8(a)(1) by theacts of various supervisors at various times in threateningemployees, promising them benefits, engaging in surveil-lance of their union activities, and creating the impressionthat it was engaging in surveillance of their union activities.3 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof theNationalLabor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "DatedByNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal law by discharging KarolFlorio because we thought she had been planted in one ofour stores by the retail clerks union, by interrogating em-ployees about their interest in the Union, and by repn-manding an employee for talking to a union organizer inone of our stores at a time when the employee was off duty,we hereby notify you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or otheraid or protectionTo refrain from any or all of these things.WE WILL NOT discharge you because we think you areor have been engaged in union activities.WE WILL NOT interrogate you about your interest in aunion.WE WILL NOT reprimand you for talking to union or-ganizers in our stores while you are off duty.WE WILL NOT, in any like or related manner, interferewith you or attempt to restrain or coerce you in theexercise of the above rights.WE WILL offer Karol Florio immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,and make her whole for any earnings she lost, plusinterest, as a result of our discrimination against her.All our employees are free, if they choose, to loin RetailStore Employees Union, Local 692, AFL-CIO, affiliatedwith Retail Clerks International Association, AFL-CIO, orany other labor organization.READ'S, INC(Employer)APPENDIX(Representative)(Title)We will notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act. READ'S, INC.315Thisisan official notice and must not be defacedbyAnyquestions concerning this notice or compliance withanyone.its provisions may be directed to the Board's Office, FederalThisnotice must remain posted for 60 consecutive daysBuilding, Room 1019,CharlesCenter, Baltimore,Marylandfrom the date of posting and must not be altered,defaced,21201, Telephone301-962-2822.or covered by any other material.